DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the tensile strength and the wipes.  Examiner notes that the specification does not describe the significance of the tensile strength but merely cites it as a measured result.  Examiner is unsure as to the purpose and/or significance of the tensile strengths as cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Julius (US 2004/0094004 – hereinafter Julius) in view of Kamps et al. (US 5,562,805 – hereinafter Kamps), Kershaw et al. (US 6,455,129 – hereinafter Kershaw), Kien et al. (US 2014/0370224 – hereinafter Kien), and Manifold et al. (US 2011/0189442 - hereinafter Manifold)
Re Claims 1, 6, and 7:
Julius discloses a stack of wipes (24) (see Fig. 2) comprising: said wipes (2) having a width defined by first (4) and second (6) opposed edges and a length defined by third (8) and fourth (10) opposed edges; said wipes (2) further having a first emboss pattern of emboss elements (16) extending along said first edge (4) and inwardly less than 33% of the wipe width between 0.6 cm and 8 cm towards said second edge (see paragraph [0067]); the emboss elements of the first emboss pattern having an area of between 5 and 30% (see Fig. 1 and paragraph [0067]), and wherein adjacent said first emboss pattern (16) said wipe (2) has a second emboss pattern of emboss elements (see Figs. 1, 2, 11, 12, 13, 16, and 17 and see paragraphs [0067, 0069, and 0070-0071]; and further wherein the first edge (4) comprises an outer portion of said stack (see Figs. 3 and 4 – Examiner notes that edge 6 also applies), but fails to specifically teach 

Kamps teaches linear or curvilinear elements having an aspect ratio of at least 2:1 and a width less than about 1.5 mm (see col. 3 lines 50-60 and col. 6 lines 59-65 – patterns used for embossing).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius with that of Kamps as a matter of design choice from a finite number of choices as suggested by the art and as taught by Julius with regards to using other dimensions for a preferred usage of the product by one of ordinary skill in the art.  

Kershaw teaches a second emboss pattern of emboss elements having an emboss area at least 20% less than that of the first emboss pattern (see Fig. 12 – Emboss elements on left side edge and emboss elements on right side edge).  (Examiner notes that if using the longitudinal undulations as a guide, one of ordinary skill in the art would recognize that the emboss elements on the right side extend a distance of about 9mm while the emboss elements on the left extend a distance of about 4mm.  From that, one can conclude that even if the height covered by both emboss patterns were exactly the same (which they are not as seen in Fig. 12), the emboss pattern on the left would cover an area of about 40-50% less than the emboss pattern area covered on the right 

Kien teaches a first emboss pattern has an average tensile strength greater than the average tensile strength of the second emboss pattern (see paragraph [0105]).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius with that of Kamps, Kershaw, and Kien as a matter of design choice for a particular material by making such material more easily and readily to interact width as preferred.   


Manifold teaches multiple average tensile strengths starting at 59g/cm (see paragraph [0039]) (Examiner notes that Manifold teaches a secondary tensile strength of 78g/cm 


Further Re Claim 2: 
Julius discloses wherein the area occupied by the first emboss pattern predominantly comprises unembossed pockets (empty spaces) having a size less than about 50 mm2 (see Fig. 1 and paragraph [0067]).

Further Re Claim 3:
Julius discloses wherein a series of the emboss elements of the first emboss pattern are aligned along a line extending at an angle of between 30 and 60 degrees as formed with the cross-direction of the wipes (see Figs. 11, 13, and 16).

Re Claims 4, 5, 8-10, and 13: 




Re Claim 16:
Julius discloses a wipes dispenser (30) comprising: a container (30) defining an interior space (32), said dispenser having a dispensing opening (near 32) and further having a closure mechanism (34) associated with the dispensing opening (near 32) whereby in a closed position the dispensing opening (near 32) is occluded and in an open position the dispensing opening (near 32) is exposed and wipes (20) can be removed through the dispenser opening (see Fig. 5); a stack of wipes (24) (see Fig. 2) comprising: said wipes (2) having a width defined by first (4) and second (6) opposed edges and a length defined by third (8) and fourth (10) opposed edges; said wipes (2) further having a first emboss pattern of emboss elements (16) extending along said first edge (4) and 

Kamps teaches linear or curvilinear elements having an aspect ratio of at least 2:1 and a width less than about 1.5 mm (see col. 3 lines 50-60 and col. 6 lines 59-65 – patterns used for embossing).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius with that of Kamps as a matter of design choice from a finite number of choices as suggested by the art and as taught by Julius with regards to using other dimensions for a preferred usage of the product by one of ordinary skill in the art.  

Kershaw teaches a second emboss pattern of emboss elements having an emboss area at least 20% less than that of the first emboss pattern (see Fig. 12 – Emboss elements on left side edge and emboss elements on right side edge).  (Examiner notes that if using the longitudinal undulations as a guide, one of ordinary skill in the art would recognize that the emboss elements on the right side extend a distance of about 9mm while the emboss elements on the left extend a distance of about 4mm.  From that, one can conclude that even if the height covered by both emboss patterns were exactly the same (which they are not as seen in Fig. 12), the emboss pattern on the left would cover an area of about 40-50% less than the emboss pattern area covered on the right side.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius with that of Kamps and Kershaw as a matter of design choice from a finite number of choices as suggested by the art, for one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.




Manifold teaches multiple average tensile strengths starting at 59g/cm (see paragraph [0039]) (Examiner notes that Manifold teaches a secondary tensile strength of 78g/cm which is about 19g/cm potential difference between possible tensile strengths).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius with that of Kamps, Kershaw, Kien, and Manifold as a matter of design choice for a particular material and its preferred usage.  Examiner notes the combination would be capable of providing and the first emboss pattern has an average tensile strength greater than the average tensile strength of the second emboss pattern by between 19 and 30 q-f by way of following the teachings of having a sheet with different emboss patterns and applying the characteristics of the emboss patters embodying different design features as suggested by the cited art).




Claims 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Julius in view of Kamps, Kershaw, Kien, and Manifold and further in view of Vogel et al. (US 2004/0115393 – hereinafter Vogel).
Re Claims 11, 12, and 14:
Julius in view of Kamps, Kershaw, Kien, and Manifold teaches the device of 10, but fails to teach wherein adjacent sheets are interconnected with adhesive and wherein said adhesive is located only within areas having said first emboss pattern.

Vogel teaches wherein adjacent sheets are interconnected with adhesive and wherein said adhesive is located only within areas having said first emboss pattern (see paragraph [0034] – Vogel teaches ordinary skill to place adhesive anywhere on the sheet) (Examiner notes frangible tabs as ends of sheets).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius in view of Kamps, Kershaw, Kien, and Manifold with that of Vogel to increase the supply of whole maintaining proper dispensing.

Further Re Claim 15:Julius teaches wherein the first pattern in includes adjacent emboss elements oriented substantially orthogonal to one another (as seen in Figs. 1 and 13).

Claims 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Julius in view of Kamps, Kershaw, Kien, and Manifold and further in view of Timothy McFarland (US 6,182,418 – hereinafter McFarland)
Re Claims 17 and 18:
Julius in view of Kamps, Kershaw, Kien, and Manifold teaches the device of 16, but fails to teach wherein the dispensing opening comprises a constricted opening and wherein the dispensing is configured such that removal of the outer most wipe causes the subsequent wipe to be partially pulled through the dispensing opening and exposes the first edge of the wipe having said first emboss pattern.


McFarland teaches wherein a dispensing opening (36) comprises a constricted opening and wherein the dispensing is configured such that removal of the outer most wipe causes the subsequent wipe to be partially pulled through the dispensing opening and exposes the first edge of the wipe having said first emboss pattern (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius in view of Kamps, Kershaw, Kien, and Manifold with that of McFarland to allow for dispensing of a tissue while having the remaining tissues still accessible in a ready to dispense position for ease of use.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Julius in view of Kamps.

Julius discloses a stack of wipes (24) (see Fig. 2) comprising: said wipes (2) having a width defined by first (4) and second (6) opposed edges and a length defined by third (8) and fourth (10) opposed edges; said wipes (2) further having a first emboss pattern of emboss elements (16) extending along said first edge (4) and inwardly less than 33% of the wipe width between 0.6 cm and 8 cm towards said second edge (see paragraph [0067]); the emboss elements of the first emboss pattern having an area of between 5 and 30% (see Fig. 1 and paragraph [0067]), and wherein adjacent said first emboss pattern (16) said wipe (2) has either (i) no embossing or (ii) a second emboss pattern of emboss elements having an emboss area at least 20% less than that of the first emboss pattern (see Figs. 1, 2, 11, 12, 13, 16, and 17 and see paragraphs [0067, 0069, and 0070-0071]; and further wherein the first edge (4) comprises an outer portion of said stack (see Figs. 3 and 4 – Examiner notes that edge 6 also applies), but fails to specifically teach comprising linear or curvilinear elements having an aspect ratio of at least 2:1 and a width less than about 1.5 mm.

Kamps teaches linear or curvilinear elements having an aspect ratio of at least 2:1 and a width less than about 1.5 mm (see col. 3 lines 50-60 and col. 6 lines 59-65 – patterns used for embossing).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Julius with that of Kamps as a matter of design choice from a finite number of choices as suggested by the art and as taught by Julius with regards to using other dimensions for a preferred usage of the product by one of ordinary skill in the art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651